CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
COLLABORATION AGREEMENT


This COLLABORATION AGREEMENT (“Agreement”), dated June 17, 2009 by and between
Elephant Talk Communications, Inc., a corporation organized under the laws of
the State of California (“Elephant Talk”), and Validsoft Limited, an entity
organized under the laws of the Republic of Ireland (“Validsoft”).


RECITALS


WHEREAS, Elephant Talk is the owner of mobile virtual network operator products;


WHEREAS, Validsoft is the owner of innovative real-time telecommunication
products using mutual authentication and transaction verification software which
are focused on identification verification, fraud prevention, false positive
reduction and business enablement;


WHEREAS, the parties believe it is in their mutual best interest to collaborate
to develop and commercialize products using the above Elephant Talk and
Validsoft products pursuant to the terms and conditions hereof; and


WHEREAS, the parties desire to establish the rights and obligations of Elephant
Talk and Validsoft with respect to the development, distribution, marketing and
sale of joint product(s) encompassing the foregoing Elephant Talk and Validsoft
products pursuant to the terms and conditions hereof.


NOW THEREFORE, in consideration of the premises and mutual and dependent
promises set forth herein, the parties hereto agree as follows:


ARTICLE I.  DEFINITIONS


1.1           Certain Definitions.


“Affiliate” shall mean any Person which controls, is controlled by or is under
common control with a party to this Agreement.  For the purpose of this
Agreement “control” shall mean the direct or indirect ownership and having the
power to vote on the affairs of the Person actually controlled by, controlling
or under common control with a party to this Agreement.


“Commissions” shall have the meaning set forth in Section 4.2.


“Confidential Information” shall have the meaning set forth in Section 5.1(a).


“Elephant Talk IP” means all Intellectual Property owned by Elephant Talk
relating to or arising from any and all Elephant Talk Products.


“Elephant Talk Products” shall mean a mobile virtual network operator product,
which include all standard fixed line services like originating and terminating
national and international voice and data calls (including toll free, shared
revenue and VOIP calls) and all services included in Elephant Talk’s mobile
virtual network enabling platform which is comprised of an in-house developed
integrated IN/CRM/Billing platform and network elements such as switches, HLR,
STP, USSD, SMS-C, MMS-C, WAP gateway, OTA, OTA handset and GGSN/SGSN,together in
each case, all improvements, enhancements and variations thereto including those
undertaken or effected pursuant to this Agreement.
 

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
“Intellectual Property” shall mean: (a) patents, patent applications of any
kind, patent rights, inventions, discoveries and invention disclosures (whether
or not patented);  (b) rights in registered and unregistered trademarks, service
marks, trade names, trade dress, logos, packaging design, slogans and Internet
domain names, and registrations and applications for registration of any of the
foregoing; (c) copyrights in both published and unpublished works, including
without limitation all compilations, databases and computer programs, manuals
and other documentation and all copyright registrations and applications, and
all derivatives, translations, adaptations and combinations of the above; (d)
rights in know-how, trade secrets, confidential or proprietary information,
research in progress, algorithms, data, designs, processes, formulae, drawings,
schematics, blueprints, flow charts, models, strategies, prototypes, techniques,
Beta testing procedures and Beta testing results; (e) any and all other
intellectual property rights and/or proprietary rights relating to any of the
foregoing; and (f) goodwill, franchises, licenses, permits, consents, approvals,
and claims of infringement and misappropriation against third parties, in each
case which subsist or will subsist now or in the future in any part of the
world.


“Collaborative Business” the business to be pursued by the parties pursuant to
this Agreement, for the parties to co-operate and act together for the marketing
and sale of their respective products, which are to be coupled for joint
benefit.


“Losses” shall have the meaning set forth in Section 6.1(a).


“Net Revenue” shall mean the amount of profits and revenues actually collected
by or on behalf of Elephant Talk or Validsoft, as the case may be, for sales of
Products, less the following deductions with respect to Products:


(i)           value added, excise, sales and other consumption taxes and customs
duties to the extent included in the invoice price to customers or paid by
Elephant Talk or Validsoft, as the case may be (excluding taxes based on
Elephant Talk’s and Validsoft’s income);


(ii)           all reasonable freight, postage and shipping, insurance and other
transportation charges to the extent included in the invoice price to customers
or paid by Elephant Talk or Validsoft, as the case may be;


(iii)           all amounts repaid or credited by reason of recalls, rejections
or return of Products;
 
2

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
(iv)           to the extent agreed between the Parties or included in any
agreed business plan, direct and external accounting, legal, administrative and
marketing costs and expenses relating to the distribution, marketing and sale of
Products reasonably incurred by Elephant Talk or Validsoft, as the case may be;


(v)           all Commissions payable to Elephant Talk, Validsoft, mobile
network operators and/or any other reseller; and


(vi)           any direct third party costs paid or due to be paid to carriers
which are necessary for sales and paid by either party, and which shall be
recognized in the actual currency of billing with respect to such costs.


“Net Sales Price” shall mean the sales price of each Product sold and collected
by, or on behalf of, Elephant Talk or Validsoft, as the case may be, less the
following deductions:


(i)           value added,  excise, sales and other consumption taxes and
customs duties to the extent included in the invoice price to customers or paid
by Elephant Talk or Validsoft, as the case may be (excluding taxes based on
Elephant Talk’s and Validsoft’s income);


(ii)           all reasonable freight, postage and shipping, insurance and other
transportation charges to the extent included in the invoice price to customers
or paid by Elephant Talk or Validsoft, as the case may be;


(iii)           all amounts repaid or credited by reason of recalls, rejections
or return of Products;


(iv)           to the extent agreed between the Parties or included in any
agreed business plan, direct and external accounting, legal, administrative and
marketing costs and expenses relating to the distribution, marketing and sale of
Products reasonably incurred by Elephant Talk or Validsoft, as the case may be;
and


(v)           any direct third party costs paid or due to be paid to carriers
which are necessary for sales and paid by either party, and which shall be
recognized in the actual currency of billing with respect to such costs.


“Person” shall mean any individual, corporation, limited liability company,
limited liability partnership, general partnership, limited partnership,
company, joint venture, voluntary association, unincorporated organization,
trust, estate, other entity or government (or any agency, instrumentality or
political subdivision thereof).


“Products” shall mean products developed, distributed, marketed and sold by or
on behalf of Elephant Talk or Validsoft that encompasses or bundles together any
Elephant Talk Products and any Validsoft Products in the Collaborative Business.
 
3

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
“Target Markets” shall be the following:


 
(1)
Card Present (CP) ATM and POS fraud and false positive detection, identification
and resolution;



 
(2)
Card Not Present (CNP) transactions - detection, identification and resolution;



 
(3)
telecommunications based authentication and transaction verification;



 
(4)
virtual private network/extranet authentication and identity/credentials
verification;



 
(5)
Microsoft outlook web access (OWA), Citrix, Cisco, Juniper - authentication and
identity/credentials verification;



 
(6)
fraud detection/prevention based lookup and mobile location solutions,



to the financial services industry, government, government agencies and
semi-state bodies.


“Validsoft IP” means all Intellectual Property owned by Validsoft relating to or
arising from any and all Validsoft Products.


“Validsoft Products” shall mean the following software products developed by
ValidSoft:


VALid-POS™ - Card-Present, ATM and POS (point of sale) fraud prevention solution
from Validsoft that provides Real-Time fraud detection, false positive reduction
and utilizes the underlying VALid® functionality to also provide real-time
resolution. VALid-POS provides invisible transaction verification capability
that assists banks in determining whether the genuine customer is conducting the
card-based transaction.


VALid® - Real-Time Interactive Voice Response (IVR) Internet mutual
authentication and transaction verification solution that provides holistic
multi-channel approach to fraud prevention. VALid-IVR provides outbound and
inbound telephony all with configurable Transaction Verification. VALid-IVR
integrates with Text-To-Speech (TTS), Speech Recognition and Voice Biometrics
functionality to provide the highest level of secure authentication. VALid®
provides the Real-Time Resolution capability for VALid-POS™.


VALid-VPN – Real-Time telecommunications based Virtual Private Network client
that allows users to gain secure remote access to an organization’s protected
network. Remote network access is becoming a greater issue for many
organizations through the growth of home working, remote workers, extended
enterprises and disaster recovery and business disruption planning. VALid-VPN
supports major VPN servers including Citrix (multiple) and Juniper.
 
4

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
VALid-OWA - Real-Time telecommunications based Outlook Web Access client that
provides secure access for Microsoft Exchange remote users. Currently many
Exchange sites disallow remote access through OWA due to security concerns.
VALid-OWA solves this problem and, through its zero client-footprint model,
enables instant wide scale distribution.


 together in each case, all improvements, enhancements and variations thereto
including those undertaken or effected pursuant to this Agreement.


ARTICLE 2. COLLABORATION


2.1           Management.  The annual budget of Elephant Talk and Validsoft
devoted to the distribution, marketing and sale of Products shall be determined
and mutually agreed upon by the parties. Each party shall comply with all laws,
rules and regulations applicable to it in the development, distribution,
marketing and sale of Products.  Any amendment to any business plan previously
agreed upon by the parties shall require consent of both parties.


2.2           Target Markets.  The parties shall concentrate the distribution,
marketing and sale of Products in the Target Markets.


2.3           Pricing.  The prices for Products shall be mutually agreed upon by
the parties.


2.4           Elephant Talk Obligations.  Elephant Talk shall be responsible for
the following:


(a)           dealings with telecom elements and the recruitment of mobile
network operators as resellers;


(b)           jointly with Validsoft, software development (including where
Validsoft agrees using Elephant Talk’s China operations on an outsource basis,
at a cost plus ***); and
 
(c)           jointly with Validsoft, the re-applying and relevant integration
and joining of the Elephant Talk Products and Validsoft Products to form the
Products and to expand the Products for the Target Market, at all times to
mutual advantage.
 
2.5           Validsoft Obligations.  Validsoft shall be responsible for the
following:


(a)           jointly with Elephant Talk, software development (including where
Validsoft agrees using Elephant Talk’s China operations on an outsource basis,
at a cost plus 10% price); and
 
5

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
(b)           jointly with Elephant Talk, the re-applying and relevant
integration and joining of the Elephant Talk Products and Validsoft Products to
form the Products and to expand the Products for the Target Market, at all times
to mutual advantage.
 
2.6           License.  Elephant Talk hereby grants to Validsoft a
non-exclusive, worldwide, fully paid-up, royalty free license with respect to
the Elephant Talk IP to the extent necessary for the distribution, marketing and
sale of Products.  Validsoft hereby grants to Elephant Talk a non-exclusive,
worldwide, fully paid-up, royalty free license with respect to the Validsoft IP
to the extent necessary for the distribution, marketing and sale of Products.


2.7           Resellers and Distributors.  Upon mutual agreement by the parties,
the parties may appoint, on a non-exclusive basis, mobile network operators,
resellers and other distributors to market, distribute and sell Products.


2.8           Non-Exclusivity.  Nothing in this Agreement shall be construed or
deemed to restrict or prohibit Elephant Talk from developing, marketing,
distributing or selling any Elephant Talk Products or any of its other
products.  Nothing in this Agreement shall be construed or deemed to restrict or
prohibit Validsoft from developing, marketing, distributing or selling any
Validsoft Products or any of its other products.
 
2.9          Restricted Business. In order to assure to the other the full
benefit of this Agreement, each Party undertakes on its own behalf, and
undertakes to procure that each of its Affiliates, shall not directly or
indirectly (whether as principal, shareholder, partner, employees, agents or
otherwise), and whether on its own account or in conjunction with or on behalf
of any other Person, during the Restricted Period carry on or be engaged,
concerned or interested in a business which competes with the sale of the
Products, and further that it will not enter into any agreement or arrangement
with any third party which is engaged in business in competition with the other
party to this Agreement in relation to the Target Market, the intent or effect
of which is to be materially prejudicial to the interests of the other
party.  For the purpose of this Section 2.9, the Restricted Period shall be the
term of this Agreement, and a period of 12 months thereafter.


2.10           Reasonable Endeavors.  Each party undertakes to the other to use
all reasonable endeavors to promote and extend sales of the Products, and to
exploit the rights arising in the Collaborative Business to the intent of
maximization of Net Revenues to the benefit of both of the parties.


ARTICLE 3. REPRESENTATIONS AND WARRANTIES


3.1           Representations and Warranties of Elephant Talk.  Elephant Talk
represents to Validsoft as follows:


(a)           Organization and Corporate Power.  Elephant Talk is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California.
 
6

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
           (b)           Authority; No Violation.  Elephant Talk has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by Elephant Talk of this
Agreement has been duly and validly authorized and approved by all necessary
actions of Elephant Talk.  Neither the execution, delivery or performance of
this Agreement by Elephant Talk, nor compliance by Elephant Talk with any of the
terms or provisions hereof, will violate, conflict with, or result in a breach
or default under any provision of the organizational documents of Elephant Talk
or violate any applicable law, rules or regulations.
 
(c)           Ownership of Intellectual Property.  Elephant Talk (i) is the
owner of the Elephant Talk IP, and (ii) no Person has asserted any infringement
or ownership claim, formal or informal, with respect to the Elephant Talk IP and
(iii) any Intellectual Property rights or interests of any Persons in or to any
part of the Elephant Talk Product is and will remain properly and lawfully
licensed for all purposes contemplated by this Agreement.


3.2           Representations and Warranties of Validsoft.  Validsoft represents
to Elephant Talk as follows:


(a)           Organization and Corporate Power.  Validsoft is a corporation duly
organized, validly existing and in good standing under the laws of the Republic
of Ireland.


(b)           Authority; No Violation.  Validsoft has all requisite power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  The
execution, delivery and performance by Validsoft of this Agreement has been duly
and validly authorized and approved by all necessary actions of
Validsoft.  Neither the execution, delivery or performance of this Agreement by
Validsoft, nor compliance by Validsoft with any of the terms or provisions
hereof, will violate, conflict with, or result in a breach or default under any
provision of the organizational documents of Validsoft or violate any applicable
law, rules or regulations.


(c)           Ownership of Intellectual Property.  Validsoft (i) is the owner of
the Validsoft IP, and (ii) no Person has asserted any infringement or ownership
claim, formal or informal, with respect to the Validsoft IP (iii) any
Intellectual Property rights or interests of any Persons in or to any part of
the ValidSoft Product is and will remain properly and lawfully licensed for all
purposes contemplated by this Agreement.


ARTICLE 4. NET REVENUE AND COMMISSIONS


4.1           Net Revenue.  Elephant Talk and Validsoft shall *** share in the
Net Revenue generated from the sale of Products.  Estimated Net Revenue payments
shall be made on a weekly basis (the “Estimated Weekly Payments”).  ***


4.2           Commissions.  Elephant Talk is entitled to commissions from the
sale of Products equal to *** of the Net Sales Price of each Product directly
sold by Elephant Talk.  Validsoft is entitled to commissions from the sale of
Products equal to *** of the Net Sales Price of each Product directly sold by
Validsoft.  The commission payable under this Section is hereinafter referred to
as the “Commissions”.  Commissions shall be calculated by each party on a
calendar quarterly basis and paid pursuant to Section 4.1.
 
7

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
4.3           Books and Records.  Each party shall maintain accurate books and
accounts of record in connection with the calculation of the Net Revenue (and
items used in the calculation of Net Revenue) and Commissions (and items used in
the calculation of Net Sales Price) in sufficient detail to permit accurate
determination of Net Revenue and Commissions.  Elephant Talk and Validsoft shall
each have the right (but is not obligated) to inspect, review and make copies of
such books and accounts.  Such books and accounts shall be maintained for a
period of five (5) years from the end of each year in which sales of Products
occurred.  To ensure that the proper Net Revenue and Commission payment is made,
each party shall have the right to audit the other party’s books and
accounts.  If any such audit reveals that an underpayment in Net Revenue and/or
Commissions has occurred, then the auditing party shall provide notice to the
other party of such underpayment.  In the event that the other party does not
dispute the audit results, such other party shall pay to the auditing party the
amount of such underpayment plus interest accrued thereon at the rate of
1.5% above ECB (REFI) during the period from the date the Net Revenue and/or
Commission payment was to be paid and ending on the date that the underpayment
and interest is paid by the other party.  In addition, if an audit reveals an
underpayment of greater than five percent (5%) of the aggregate Net Revenue and
Commissions amount that was paid for such calendar quarter then the other party
shall reimburse the auditing party for the reasonable fees and expenses incurred
by the auditing party in conducting the audit. Any such reimbursement shall be
without prejudice to any other right or remedy available to the auditing party
arising from such underpayment.


ARTICLE 5.  COVENANTS


5.1           Confidentiality.


(a)           Each of the parties acknowledges that it will be given access to
confidential and proprietary information regarding the other parties (the
“Confidential Information”).  For the purposes of this Agreement, Confidential
Information includes, but is not limited to, patents, trademarks, product
development data, customer lists, marketing information, product samples,
prototypes, drawings, photographs, competitive strategies, trade secrets, know
how and other Intellectual Property.  The receiving party acknowledges that the
Confidential Information remains the property of disclosing party.  The
receiving party shall not, either during the term of this Agreement or
thereafter, disclose any Confidential Information to any Person and will not use
the Confidential Information for any purpose other than in the performance of
its obligations hereunder.  The confidentiality and non-use obligations of this
Agreement shall not apply to (i) information that, at the time of disclosure to
the receiving party, is in the public domain; (ii) information that, after
disclosure to the receiving party, becomes part of the public domain by
publication or otherwise, except by breach of this Agreement by the receiving
party; (iii) information that the receiving party can establish by written
evidence was lawfully in the receiving party’s possession at the time of
disclosure to the receiving party by the disclosing party without any obligation
on the part of the receiving party to treat such information as confidential;
(iv) information disclosed to the receiving party by a third party after the
time of disclosure hereunder which the third party has the right to disclose
without restriction; (v) information that is independently developed by the
receiving party without use or reference to the disclosing party’s Confidential
Information; and (vi) information that the receiving party is compelled to
disclose pursuant to a subpoena or other legal process, provided that the
receiving party shall promptly notify the disclosing party in writing of such
compelled disclosure and will cooperate with the disclosing party’s efforts to
protect the confidentiality of such information, at the disclosing party’s
expense.  The receiving party shall have the burden of proving that any of the
foregoing exceptions are applicable.  Upon termination of this Agreement, the
receiving party shall return to the disclosing party all tangible copies of
Confidential Information and destroy all notes, memoranda, workpapers, extracts
and the like containing Confidential Information.
 
8

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
(b)           The receiving party understands that the Confidential Information
constitute unique and valuable trade secrets of the disclosing party and
acknowledges that the breach of the provisions of Section 5.1(a) of this
Agreement may result in irreparable harm to disclosing party for which monetary
damages may be inadequate.  Accordingly, the receiving party agrees that in the
event of any breach or threatened breach by the receiving party or any of its
employees or agents of Section 5.1(a), the disclosing party may seek to obtain
temporary or permanent injunctive relief or other equitable relief from any
court of competent jurisdiction, in addition to any other remedies available to
it, without the requirements of proving actual damages or posting bond, and the
receiving party will not claim as a defense to such petition for injunctive
relief that the disclosing party has an adequate remedy at law.


5.2           Ownership of Intellectual Property.    The parties acknowledge and
agree that nothing in this Agreement shall be construed to grant a party any
right, title, interest or license to or in any Intellectual Property owned by
the other party.  Neither party shall, during the term of this Agreement or at
any time thereafter:


(a)            attack or challenge the validity of, or the other party’s rights
and title to, such other party’s Intellectual Property;


(b)            claim any right, title, or interest in or to the other party’s
Intellectual Property;


(c)             register, or apply for registration, for Intellectual Property
protection for the other party’s Intellectual Property;


(d)            adopt any names or marks that incorporates the other party’s
Intellectual Property anywhere in the world;


           (e)            use anywhere in the world any mark or design identical
or likely to cause confusion with the other party’s Intellectual Property; or
 
9

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
(f)           independently seek to claim or register any Intellectual Property
arising in any Product of the Collaborative Business that are not derived from,
improvements on or enhancements or variations to (in the case of Elephant Talk)
the Elephant Talk Products (or in the case of Validsoft) the Validsoft Products.
5.3           Database.  Subject to applicable law, any obligation of
confidentiality and any other contractual rights binding on the party owning
such database or customer list, each party shall have the right to access and
use any databases or customer lists developed by or on behalf of the other party
with respect to the marketing, distribution or sale of Products.


5.4           Each party undertakes to procure that each of its Affiliates shall
comply with the provisions of this Section 5.


5.5           Each party agrees that during the term of this Agreement and for a
period of 1 year following the termination of this Agreement, not to solicit or
induce any officer, employee, agent or contractor of the other party or any of
its Affiliates involved with the development or sale of (in the case of Elephant
Talk) the Elephant Talk Products or (in the case of Validsoft) the Validsoft
Product to terminate their employment or engagement with the other party or its
Affiliate (as appropriate); provided, however, that a party shall not be deemed
to be in violation of this Section 5.5 if a party directly or indirectly
participates in a general solicitation of employment to which employees of the
other party or its affiliates respond.


ARTICLE 6. INDEMNIFICATION


6.1           Indemnification.


(a)           Elephant Talk shall indemnify, defend and hold Validsoft and its
directors, officers, employees and agents, harmless from and against any and all
claims, demands, actions, causes of action, judgments, losses, liabilities,
costs and expenses of any kind, nature and description, including but not
limited to reasonable attorneys’ fees and other litigation expenses
(collectively, “Losses”), arising from or related to Elephant Talk’s breach of
any of its warranties, covenants or representations contained herein.


(b)           Validsoft shall indemnify, defend and hold Elephant Talk and its
directors, officers, employees and agents, harmless from and against any and all
Losses arising from or related to Validsoft’s breach of any of its warranties,
covenants or representations contained herein.


(c)           In the event that the indemnified party to seek indemnification
under this Section 6.1, it shall promptly, after receiving notice of the
indemnifiable claim, inform the indemnifying party of such claim and shall
simultaneously furnish to the indemnifying party a written description of such
claim and a copy of any legal papers served upon the indemnified party which
relate to such claim.  The indemnifying party, at its sole expense, shall assume
the defense of any claim for which the indemnified party is entitled to
indemnification under this Section 6.1 through counsel of the indemnifying
party’s choice.  The indemnified party may elect to have its own counsel
participate in such matter at the indemnified party’s cost.  However, if the
indemnifying party assumes the defense of the claim on behalf of the indemnified
party and the indemnified party reasonably believes that counsel representing
the indemnifying party has a conflict of interest that would preclude the it
from adequately representing the indemnified party, then the indemnified party
may appoint its own counsel acceptable to the indemnifying party at the
indemnifying party’s expense.  If the indemnifying party requests, the
indemnified party shall provide reasonable assistance to the indemnifying party,
at the indemnifying party’s expense, in connection with the defense of any such
claim.  Neither party may consent to any judgment against or agree to any
settlement affecting the other party without the prior written approval of such
other party, which approval shall not be unreasonably withheld.
 
10

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
6.2           Limitation of liability
Parties will see to it that they make no representations or warranties
concerning products and services of the other Party, other than those which are
consistent with that Party’s own representations and warranties, as set forth in
this Agreement. Parties will not accept any liability for damages, suffered by
the purchasers, related to the other Parties’ (non) performances under the
Agreement. Parties fully indemnify each other against any and all of such
claims, including but not limited to all costs directly or indirectly arising
out of such claim, such as reasonable costs for legal assistance.


A Party can only be held liable for direct damages resulting from an
attributable failure of its obligations under the Agreement. Direct damages in
this respect exclusively mean:
(a)
all reasonable costs incurred by the other Party in order to have the liable
Party’s performances meet its obligations under the Agreement.

(b)
all reasonable costs incurred by the other Party in order to prevent or limit
any direct damages as meant in this article.

(c)
all reasonable costs incurred by the other Party in order to establish the
nature and scope of the direct damages as meant in this article.



The direct damages as meant in this article will be limited to a maximum amount
of 20.000,- euro for all events (connected or not) in any period of 12 calendar
months. In the event of death, physical injury or damage to things, Party’s
liability will be limited to an amount of 50.000,- euro.


Any and all liability for indirect damages, including but not limited to
consequential damages, loss of profit, loss of turnover and damage of
reputation, is excluded.
 
ARTICLE 7.  TERM AND TERMINATION


7.1           Term.  The term of this Agreement shall commence on the date
hereof and shall continue and remain in full force and effect until ten (10)
years from the date of this Agreement unless earlier terminated pursuant to
Section 7.3.  Unless earlier terminated pursuant to Section 7.3 or if a party
provides notice to the other party of its intent not to renew this Agreement
three (3) years prior to the expiration of the initial term or any renewal term,
this Agreement shall automatically renew after the initial term, or any renewal
term, for an additional term of five (5) years without any further action by any
of the parties.
 
11

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
7.2                      Amendment
Six months after the date of this Agreement, parties will review the content of
this Agreement and will replace this Agreement by a revised version before 1
June 2010. Parties will take the basics of this Agreement as starting point.


7.3           Termination.  Either party may terminate this Agreement, as
follows:


(a)           upon written notice, if the other party breaches any material term
of this Agreement and fails to cure the breach (if such breach may be reasonably
cured) within thirty (30) days after it receives written notice from the other
party; or


(b)           with or without notice, if the other party has a receiver
appointed for its assets, files a petition for relief from its creditors under
applicable bankruptcy laws or becomes subject to an involuntary petition under
applicable bankruptcy laws which is not discharged or stayed within thirty (30)
days after commencement.


(c)            without prejudice to the generality of sub Section 7.3 (a) above,
if the other party challenges or disputes the validity or ownership of any of
the terminating party's Intellectual Property or the other party is in breach of
its confidentiality obligations under Section 5 or if the other party undergoes
any change in legal or beneficial ownership or control, except to the parties,
or to any Persons collectively controlling either party at the date of this
Agreement.


(d) upon written notice in the event that a third party acquires a majority
interest in the voting rights or the share capital of the other Party.


7.4           Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 7.3, this Agreement will no longer have any effect
except that (a) this Section 7.4 and Sections 4.1, 4.2, 4.3, 5.1, 5.3, 5.4, 5.5,
6.1 and 8.1 hereof will survive any termination of this Agreement, and (b)
Elephant Talk or Validsoft, as the case may be, shall continue to be responsible
for the maintenance and support for Elephant Talk Products or Validsoft
Products, as the case may be, underlying any Product pursuant to any agreement,
warranty or reseller agreement which is in force at the date of termination.


7.4           Notwithstanding Section 7.4, following termination of this
Agreement, one party's right of access to and use of the other party's database
pursuant to Section 5.3 above shall cease on such termination, save in respect
of that database arising (to either or both of the parties) during the term of
this Agreement and in respect of the Collaborative Business and the Products,
which database shall continue to be shared pursuant to Section 7.4.
 
 
12

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
ARTICLE 8.  MISCELLANEOUS


8.1           Miscellaneous.


(a)           This Agreement constitutes the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
previous undertakings, agreements and representations between the parties,
written or oral, with respect to the subject matter hereof.  No modification or
amendment of any provisions of this Agreement shall be binding upon either party
hereto unless the same shall be in writing and duly executed by a duly
authorized representative of both parties hereto.  No waiver by either party of
any of its rights hereunder shall be effective unless in writing and signed by
the party to be charged therewith. Any waiver of breach pursuant to this
Agreement shall not be a waiver of any other subsequent breach.


(b)           In the event any provision of this Agreement is determined by a
court of competent jurisdiction to be unenforceable, the remaining provisions of
this Agreement shall remain in full force and effect, and such unenforceable
provision shall be replaced with a provision which accomplishes, to the extent
possible, the original business purpose of the invalid or unenforceable part or
provision in a valid and enforceable manner.


(c)           All notices, requests or communications required or permitted to
be given hereunder shall be addressed to the party’s address set forth herein
below in writing and shall be deemed to have been received: (i) when received if
hand delivered, or (ii) the next business day after being sent by an national
recognized overnight courier, in each case addressed to the party at its address
given above, or to another address which may subsequently be specified in
writing to a party pursuant to this Section.
 

   If to Elephant Talk:   If to Validsoft:    
 
Elephant Talk Communications, Inc. Schipol Boulevard 249
1118 BH
Luchthaven Schipol
Netherlands
Attn:
 
 
 
Validsoft Limited
Victoria House
64 Paul Street
London EC2A
United Kingdom
Attn:
 
    With a copy to:   With a copy to:    
 
Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
USA
Attn:  Barry I. Grossman, Esq.
 
 
 
Wollastons LLP
Brierly Place
New London Road
Chelmsford
Essex CM2 OAP
United Kingdom
Attn: Nicholas Burnett Esq.
 

 
13

--------------------------------------------------------------------------------




CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
(d)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, and together shall constitute one and the
same document.  Delivery by such counterparts by electronic transmission shall
not impair the validity thereof.


(e)           All section headings in this Agreement have been included herein
for reference purposes only and are not to be used in the interpretation of this
Agreement.


(f)           This Agreement constitutes the joint product of the parties
hereto.  Each provision has been subject to the mutual consultation and
agreement of the parties and shall not be construed for or against either of
them by reason of authorship.


(g)           This Agreement shall be governed by and construed in accordance
with the laws of the Netherlands.  The parties agree that any action, suit or
proceeding arising out of or relating to this Agreement shall be brought
exclusively in the Netherlands.  The parties further agree that service of
process shall be proper if served pursuant to the notice methods set forth in
Section 8.1(c).


(h)           Subject to Article 6, each of the parties will bear its respective
own expenses in connection with the negotiation, execution, delivery and
performance of this Agreement.


(i)           This Agreement may not be assigned by a party without the prior
written consent of the other parties.  This Agreement shall be binding upon and
enforceable by, and shall inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.


(j)           Nothing in this Agreement, and no action taken by the parties
pursuant to this Agreement shall constitute, or be deemed to constitute, a
partnership between the parties or shall constitute either party as the agent,
employee or representative of the other.


(k)           The invalidity of unenforceability of any term or of any right
arising under this Agreement shall not adversely affect the validity or
enforceability of the remaining terms and rights.  In the event the invalid or
unenforceable provision is material in the context of this Agreement, the
parties shall in good faith agree to a mutually satisfactory replacement which
accomplishes to the extent possible, the original business purpose and intent of
the invalid or unenforceable provision in a valid manner.
 
14

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
(l)           All transactions entered into between either party (or any of its
Affiliates) and the other or any third party pursuant to this Agreement shall be
conducted in good faith and on the basis set out or referred to in this
Agreement or, if not provided for in this Agreement, as may be agreed by the
parties and, in the absence of such agreement, on an arms length basis.  Each
party shall at all times act in good faith towards the other and shall use all
reasonable endeavours to ensure that this Agreement is observed on a good faith
basis.  Each Party shall do all things necessary and desirable to give effect to
the spirit and intention of this Agreement.


(m)           Notwithstanding Section 8.1(g) above jurisdiction and proceedings
all notices, claims, disputes and all other matters in or relating to this
Agreement and dealings between the parties shall be conducted in the English
language.  If this Agreement is translated into any language other than English,
the English language text shall prevail.


(n)           In the event of a dispute arising from this Agreement, such
dispute will first be submitted to the chief executive officer of each party for
resolution.  The chief executive officer of each party shall negotiate in good
faith to resolve such dispute for a period not to exceed thirty (30) days.  In
the event that the chief executive officers of both parties have been unable to
reach accord using the procedures set forth in the foregoing sentence in such
thirty day time period, and only if such is the case, either party may seek
final resolution of the matter through binding arbitration.  Any such
arbitration will be held in the Netherlands in accordance with the then existing
arbitration rules of the Netherlands and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.  The
decision of the arbitrator shall be final and binding on the parties and shall
be accompanied by a written opinion of the arbitrator explaining the
arbitrator’s rationale for the decision.  The party losing the arbitration shall
pay all fees and costs of the arbitrator.   The intent of the Parties is that
except for the entering of an arbitration order in a court of competent
jurisdiction, disputes will be resolved finally in arbitration as provided
above, without appeal, and without recourse to litigation in the courts.  From
and after the commencement of a dispute with respect to this Agreement and
continuing through the date upon which such dispute is resolved by the parties,
payments related solely to the issue in dispute shall cease for the term in
which such dispute is unresolved and any payments unrelated to the issue in
dispute shall continue to be made.














[SIGNATURES TO FOLLOW]
 
15

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
June 17, 2009
 
IN WITNESS WHEREOF, the parties hereto have caused this Collaboration Agreement
to be executed by their duly authorized respective representatives as of the day
and year written above.
 

 
ELEPHANT TALK COMMUNICATIONS, INC.
                 
By:
/s/ Steven van der Velden
     
Name:  Steven van der Velden
     
Title: CEO
 

 
 

 
VALIDSOFT LIMTED
                 
By:
Patrick H. Carroll
     
Name:  Patrick H. Carroll
     
Title: CEO
 

 

--------------------------------------------------------------------------------


 